Lewis, P.,
delivered the opinion of the court:
In Cowardin v. Anderson, 18 Va. R. 88, we said: “It is well established by the repeated decisions of this court, that a judgment creditor can acquire no better right to his debtor’s estate than the latter himself has. The creditor takes the property or applies it to the satisfaction of his lien in subordination to all the equities which exist at the time in favor of third persons, *42and a court of chancery will limit the lien of the judgment to the actual interest the debtor has. The creditor is in no just sense treated as a purchaser, and has no equity whatever beyond what justly belongs to the debtor. Floyd v. Harding, 28 Gratt. 401; Borst v. Nalle, Id. 423; Summers v. Darne, 31 Id. 791.” Hence, if the allegations of the bill are established by the proofs, the right of the plaintiffs to satisfaction out of the land in question is superior to the claims of the judgment creditors, and the circuit court ought to have so decreed. For there is no better established rule in equity than that, “if one person buys an estate with the money of another, and takes the conveyance in his own name, a trust results by presumption of law in favor of him with whose money the purchase was made. And in such cases the trust may be established by parol proof; but to guard against the danger of perjury and for the security of titles, the proof is required to be clear and distinct.” Kane v. O’Conners, 78 Va. R. 76; Sugden on Vendors, 443; Bank of U. S. v. Carrington, 7 Leigh, 566; Boyd v. McLean, 1 Johns. Ch’y, 584; Botsford v. Burr, 2 Id. 405; Phelps v. Seely, 22 Gratt. 578; Borst v. Nalle, 28 Id. 423; Miller v. Blose, 30 Id. 745. And if part only of the purchase money has been advanced, the land will be charged pro tanto. Botsford v. Burr, supra; Morey v. Herrick, 18 Penn. St. 129; Kane v. O’Conners, supra.
In the present case the allegations of the bill are not denied in the answers, but proof of them is required. And in support of them, John Sinclair, Jr., testifies, as already stated, that of the sums laid out in the purchase and improvement of the property, about $1,800, was the money of the plaintiffs. This statement is not only uncontradicted, but no attempt to contradict was made. It follows, therefore, that it must be taken as true, and that to that extent the allegations of the bill are established. The decree must, therefore, be reversed, and the cause remanded to be proceeded in in conformity with the views herein expressed.
Decree reversed.